IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs January 15, 2014

           CEDRICK EARL JOHNSON v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                      No. 2009C2532     Steve R. Dozier, Judge


                   No. M2013-00987-CCA-R3-PC - Filed May 5, 2014


Petitioner, Cedric Earl Johnson, appeals from the trial court’s summary dismissal of his post-
conviction petition. On October 11, 2010, judgments of conviction were entered against
Petitioner pursuant to his negotiated guilty pleas to attempted first degree murder, aggravated
robbery, and especially aggravated burglary. Petitioner received an effective sentence of
twenty-five years of incarceration. On February 1, 2013, Petitioner filed a pro se petition for
post-conviction relief. On February 27, 2013, the trial court entered an order dismissing the
petition with prejudice because it was filed outside the one-year applicable statute of
limitations. On April 11, 2013, Petitioner filed his notice of appeal. In its brief, the State
moves this court to dismiss the appeal because the notice of appeal was filed almost two
weeks late. See Tenn. R. App. P. 4(a) (a notice of appeal must be filed within thirty days of
entry of the judgment appealed from). We decline to dismiss the appeal and waive the timely
filing of the notice of appeal. However, we affirm the judgment of the trial court pursuant
to Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and R OBERT W. W EDEMEYER, J., joined.

Cedric Earl Johnson, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Caitlin E.D. Smith, Assistant Attorney
General; Victor S. (Torry) Johnson, III, District Attorney General; and Pamela Anderson,
Assistant District Attorney General, for the appellee, the State of Tennessee.

                               MEMORANDUM OPINION

       First, regarding the State’s request of this court to dismiss this appeal submitted pro
se, we note that in order to be timely filed within the purview of Tennessee Rule of Appellate
Procedure 4(a), the notice of appeal should have been filed by March 29, 2013. As noted,
it was filed thirteen days late on April 11, 2013. Tennessee Rule of Appellate Procedure 4(a)
also provides that in criminal cases “the ‘notice of appeal’ document is not jurisdictional and
the filing of such document may be waived in the interest of justice.” Recently, at the request
of the State in the role of appellant, a panel of this court waived the timely filing of an
application for interlocutory appeal by the State pursuant to Tennessee Rule of Appellate
Procedure 9 when the State was six months late in discharging its responsibilities to pursue
an appeal. See State of Tennessee v. Danarius Woods, No. M2014-00194-CCA-R9-CD
(Tenn. Crim. App. April 4, 2014) (order granting application for permission to file
interlocutory appeal). We reject the State’s request to dismiss this appeal.

       As to the merits of the case, we conclude that Petitioner is entitled to no relief in this
appeal. Tennessee Code Annotated section 40-30-102 explicitly provides in part as follows:

        (a)     . . . a person in custody under a sentence of a court of this state must
                petition for post-conviction relief under this part within one (1) year
                of the date of the final action of the highest state appellate court to
                which an appeal is taken or, if no appeal is taken, within one (1) year
                of the date on which the judgment became final, or consideration of
                the petition shall be barred. The statute of limitations shall not be
                tolled for any reason, including any tolling or saving provision
                otherwise available at law or equity. Time is of the essence of the
                right to file a petition for post-conviction relief or motion to reopen
                established by this chapter, and the one-year limitations period is an
                element of the right to file the action and is a condition upon its
                exercise. Except as specifically provided in subsections (b) and (c),
                the right to file a petition for post-conviction relief or a motion to
                reopen under this chapter shall be extinguished upon the expiration
                of the limitations period.

        (b)     No court shall have jurisdiction to consider a petition filed after the
                expiration of the limitations period unless:

                (1)    The claim in the petition is based upon a final ruling
                       of an appellate court establishing a constitutional right
                       that was not recognized as existing at the time of trial,
                       if retrospective application of that right is required.
                       The petition must be filed within one (1) year of the
                       ruling of the highest state appellate court or the United

                                               -2-
                       States supreme court establishing a constitutional right
                       that was not recognized as existing at the time of trial;

                (2)    The claim in the petition is based upon new scientific
                       evidence establishing that the petitioner is actually
                       innocent of the offense or offenses for which the
                       petitioner was convicted; or

                (3)    The claim asserted in the petition seeks relief from a
                       sentence that was enhanced because of a previous
                       conviction and the conviction in the case in which the
                       claim is asserted was not a guilty plea with an agreed
                       sentence, and the previous conviction has
                       subsequently been held to be invalid, in which case
                       the petition must be filed within one (1) year of the
                       finality of the ruling holding the previous conviction
                       to be invalid.

Tenn. Code Ann. § 40-30-102(a) and (b).

       Obviously, the petition was filed outside the one-year statute of limitations.
Petitioner’s petition fails to assert any ground in support of one of the statutory grounds
which are exceptions to the one-year statute of limitations. Furthermore, in his brief,
Petitioner does not assert any facts which would justify tolling the statute of limitations on
due process grounds. See Burford v. State, 845 S.W.2d 204, 209-10 (Tenn. 1992). He makes
general non-factually specific allegations of evidence suppressed by the prosecution, but
alludes to the fact that his trial counsel knew of the existence of the evidence.

        We have thoroughly reviewed the record, including the petition and the briefs of the
parties. When judgment is rendered by a trial court in a proceeding without a jury, the
judgment is not a determination of guilt, the evidence does not preponderate against the
finding of the trial court, and no error of law requiring a reversal of the judgment is apparent
on the record, this court may affirm the judgment of the trial court by memorandum opinion.
Rule 20, Rules of the Court of Criminal Appeals of Tennessee.

        The case sub judice meets this criteria. Accordingly, the judgment of the trial court
is affirmed.
                                                  _________________________________
                                                  THOMAS T. WOODALL, JUDGE


                                              -3-